Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on November 20, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on October 20, 2020, have been entered.

Status of Claims
Amendment of claims 1 and 10 is acknowledged.
Claims 1-6 and 8-16 are currently pending and are the subject of this office action.
Claims 6, 9 and 15 were withdrawn since they do not encompass one or more of the above elected species.


The following species elected by Applicant on November 21, 2018, are under examination:
1- Sunitininb and doxorubicin as the cardiotoxic therapeutic agents, and
2- 1, 2-Dimyristoyl-sn-glycero-3-phosphorylglycerol (DMPG), as the phospholipid.

Priority
The present application claims priority to provisional application No. 62/529,980 filed on 07/07/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites a method of “treating an impaired ejection fraction”, then in the same claim it recites” “thereby preventing the impaired rejection fraction”.
However, “treating an impaired ejection fraction” means that the patient already suffers from an impaired ejection fraction, while “preventing an impaired ejection fraction” means that the patient does not yet suffer from an impaired fraction.  So which one is it?   Are the patients of claims 10-14 already suffering from “impaired fraction” or not?
The metes and bounds are not clearly defined.

For the purpose of prior art searching it is going to be assumed like in claim 1, that the patients do not yet suffer from “impaired ejection fraction” but instead that patients require the administration of doxorubicin, which causes impaired ejection fraction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 2-3 recite that the administration of the phospholipid (DMPG) may occur: “before, during or after” the cardiotoxic therapeutic agent (doxorubicin).  However, claims 2-3 depend from claim 1 which requires that the administration of the phospholipid (DMPG) has to occur: “before” the cardiotoxic therapeutic agent (doxorubicin).  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5, 8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Helson (US 2017/0095489, cited in prior office action) in view of Lee et. al. (US 2015/0290239, cited in prior office action), Evans et. al. (US 2008/0293996) and Song et. al. (US 2012/0008833).

For claims 1-3 and 5, Helson teaches (see claim 22 and [0017]) a method of:
preventing or treating a cardiac channelopathy condition resulting from the irregularity or alteration in the cardiac pattern caused by an active agent in a human or animal subject comprising:
1- Identifying the subject in need of treatment for a disease treatable with the active agent that causes cardiac channelopathy (i.e. identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent), and
2- providing a composition comprising a lipid in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agent sufficient to treat the disease,
wherein the active agent is selected from the group consisting of: desatinib, lapatinib, nilotinib, sorafenib, sunitinib, etc. (see claim 25, see [0015] and [0017]) and anthracyclines like doxorubicin (see [0090], and wherein the lipid is a phospholipid (see [0162] and figure 8), wherein the phospholipid can be a phosphatidylglycerol (see [0162], see figure 8, see [0031]), wherein the phosphatidylglycerol is DMPG (see [0014] and [0106]).

doxorubicin (DOX) treatment has been shown to result in cardiac dysfunction.  Thus cardiac function was assessed by measuring ejection fraction (see [0205]), which according to Evans et. al. and Song et. al.  requires measuring ventricular volumes (see Evans [0048] and see Song [0003]).

Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin (active agent that causes cardiac channelopathy) as taught by Helson.
2-  further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction, and
3- administer a composition comprising a phospholipid like DMPG in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agent (doxorubicin) sufficient to treat the disease, as taught by Helson, prior during or after the administration of the cardiotoxic agent (doxorubicin). 

The prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”.  However: “inhibiting or decreasing impaired ejection fraction” will naturally 
In other words, even though the prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", one will also be “inhibiting or decreasing impaired ejection fraction”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting or decreasing impaired ejection fraction”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG"").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).


"When the structure recited in the reference (in this case doxorubicin and sunitinib) is substantially identical to that of the claims, claimed properties or functions (i.e. “has been determined to have a side effect impaired ejection fraction”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement in claim 1: “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG".

(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", e. g. the intended result of a process step 

All this will result in the practice of claims 1-2 and 5 with a reasonable expectation of success.

Regarding claim 4, the prior art is silent regarding:
“inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”.  
However: “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin, which according to the instant specification (see [0013] and [0014]) cause impaired ejection fraction). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", one will also be “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).



For claim 8, Helson does not teach that the phospholipid encapsulates the cardiotoxic therapeutic agent.

For claims 10-12 and 14, Helson teaches (see claim 22 and [0017]) a method of:
preventing or treating a cardiac channelopathy condition resulting from the irregularity or alteration in the cardiac pattern caused by an active agent in a human or animal subject comprising:
1- Identifying the subject in need of treatment for a disease treatable with the active agent that causes cardiac channelopathy (i.e. identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent), and
2- providing a composition comprising a lipid in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agent sufficient to treat the disease,
wherein the active agent is selected from the group consisting of: desatinib, lapatinib, nilotinib, sorafenib, sunitinib, etc. (see claim 25, see [0015] and [0017]) and anthracyclines like doxorubicin (see [0090], and wherein the lipid is a phospholipid (see [0162] and figure 8), wherein the phospholipid can be a phosphatidylglycerol (see [0162], see figure 8, see [0031]), wherein the phosphatidylglycerol is DMPG (see [0014] and [0106]).

Helson does not teach measuring the ventricular volume of the subject.  However, Lee teaches that: doxorubicin (DOX) treatment has been shown to result in cardiac dysfunction.  Thus cardiac function was assessed by measuring ejection fraction (see [0205]), which according to Evans et. al. and Song et. al.  requires measuring ventricular volumes (see Evans [0048] and see Song [0003]).

Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin (active agent that causes cardiac channelopathy) as taught by Helson.
2-  further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction, and
3- administer a composition comprising a phospholipid like DMPG in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agent (doxorubicin) sufficient to treat the disease, as taught by Helson prior during or after the administration of the cardiotoxic agent (doxorubicin). 

treating or preventing impaired ejection fraction”.  However: “inhibiting or decreasing impaired ejection fraction” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like  DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin, which according to the instant specification (see [0013] and [0014]) cause impaired ejection fraction). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “treating or preventing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", one will also be “treating or preventing impaired ejection fraction”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("treating or preventing impaired ejection fraction”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG"").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

The statement in claim 10: “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claims 10-12 and 14 with a reasonable expectation of success.

Regarding claim 13, the prior art is silent regarding:
“wherein the phosphatidylglycerol that inhibits at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”.  However, as stated above, Helson teaches the same or similar phospholipids or phosphatidylglycerols like DMPG.
Apparently, Applicant has discovered a new property or advantage ("inhibition of at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”) of the phosphatidylglycerol DMPG.
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case the phosphatidylglycerol DMPG) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the phosphatidylglycerol DMPG disclosed by Helson does not possess the same material, structural and functional characteristics of In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

The prior art is silent regarding the statements of claim 16: “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claim 16 with a reasonable expectation of success.



Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 10-14 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Helson et. al.  (US 2015/0164878, cited in prior office action) in view .

For claims 1-3 and 5, Helson teaches (see claim 32 and [0017]) a method of:
Preventing or treating one or more adverse reactions arising from administration of a therapeutically active agent or a drug in a human or animal subject, comprising:
1- Identifying the human or animal subject in need of prevention or treatment of the one or more adverse reactions arising from the administration of the therapeutically active agent or the drug that causes at least one of Ik channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene (hERG) (i.e. identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent), and
2- administering to the human or animal subject a therapeutically effective amount of a composition comprising one or more liposomes, wherein the liposomes are empty liposomes and administered prior to, concomitantly, or after administration of the therapeutically active agent or the drug,
wherein the active agent is selected from the group consisting of: doxorubicin, nilotinib (see [0017]), lapatinib and sunitinib (see [0226]), and wherein the liposome comprise a phospholipid wherein the phospholipid can be a phosphatidylglycerol and wherein the phosphatidylglycerol is DMPG (see [0017]).

Helson does not teach measuring the ventricular volume of the subject.  However, Lee teaches that: doxorubicin (DOX) treatment has been shown to result in 

Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin (drug that causes at least one of Ik channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene (hERG)) as taught by Helson.
2-  further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction, and
3- administer a composition comprising a phospholipid like DMPG in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agent (doxorubicin) sufficient to treat the disease, as taught by Helson, prior during or after the administration of the cardiotoxic agent (doxorubicin). 




inhibiting or decreasing impaired ejection fraction”.  However: “inhibiting or decreasing impaired ejection fraction” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like  DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin, which according to the instant specification (see [0013] and [0014]) cause impaired ejection fraction). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", one will also be “inhibiting or decreasing impaired ejection fraction”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting or decreasing impaired ejection fraction”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG"").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

	The prior art is silent regarding: “wherein the cardiotoxic therapeutic agent (i.e. doxorubicin or sunitinib) causes an impaired ejection fraction”.  However MPEP 2112.01 states:
"When the structure recited in the reference (in this case doxorubicin and sunitinib) is substantially identical to that of the claims, claimed properties or functions (i.e. “has been determined to have a side effect impaired ejection fraction”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement in claim 1: “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG".

(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", e. g. the intended result of a process step 

All this will result in the practice of claims 1-3 and 5 with a reasonable expectation of success.

Regarding claim 4, the prior art is silent regarding:
“inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”.  
However: “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin, which according to the instant specification (see [0013] and [0014]) cause impaired ejection fraction). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", one will also be “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claim 4 with a reasonable expectation of success.

For claim 8, Helson does not teach that the phospholipid encapsulates the cardiotoxic therapeutic agent.

For claims 10-12 and 14, Helson teaches (see claim 32 and [0017]) a method of:
Preventing and treating one or more adverse reactions arising from administration of a therapeutically active agent or a drug in a human or animal subject, comprising:
1- Identifying the human or animal subject in need of prevention or treatment of the one or more adverse reactions arising from the administration of the therapeutically active agent or the drug that causes at least one of Ik channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene (hERG) (i.e. identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent), and
2- administering to the human or animal subject a therapeutically effective amount of a composition comprising one or more liposomes, wherein the liposomes are empty liposomes and administered prior to, concomitantly, or after administration of the therapeutically active agent or the drug,


Helson does not teach measuring the ventricular volume of the subject.  However, Lee teaches that: doxorubicin (DOX) treatment has been shown to result in cardiac dysfunction.  Thus cardiac function was assessed by measuring ejection fraction (see [0205]) which according to Evans et. al. and Song et. al.  requires measuring ventricular volumes (see Evans [0048] and see Song [0003]).

Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin (drug that causes at least one of Ik channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene (hERG)) as taught by Helson.
2-  further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction, and
3- administer a composition comprising a phospholipid like DMPG in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the 

The prior art is silent regarding “treating or preventing impaired ejection fraction”.  However: “treating or preventing impaired ejection fraction” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like  DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin, which according to the instant specification (see [0013] and [0014]) cause impaired ejection fraction). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “treating or preventing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", one will also be “inhibiting or decreasing impaired ejection fraction”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting or decreasing treating or preventing impaired ejection fraction”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG"").
Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

The statement in claim 10: “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the subject has a decreased or no impaired ejection fraction during the course of treatment with the cardiotoxic therapeutic agent (i.e. doxorubicin)” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claims 10-12 and 14 with a reasonable expectation of success.


Regarding claim 13, the prior art is silent regarding:
“wherein the phosphatidylglycerol that inhibits at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial 
Apparently, Applicant has discovered a new property or advantage ("inhibition of at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”) of the phosphatidylglycerol DMPG.
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case the phosphatidylglycerol DMPG) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the phosphatidylglycerol DMPG disclosed by Helson does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant compound is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

The prior art is silent regarding the statements of claim 16: “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of 
(A)    “adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure” appears to be the result of the process anticipated by the prior art: ““1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin, 2- measure ventricular volumes of the subject and 3- administer an effective amount of the phospholipid DMPG", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.




Response to Applicant’s arguments related to the above rejections
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Applicants traverse the rejection and show as follows. The Current Action acknowledges that Helson fails to teach the treatment of ventricular volume related conditions. Helson teaches the reduction or elimination of active agent induced QT prolongation. Therefore, the Current Action reaches to the art of Lee, Evans, and Song arguing that the general phrase “cardiac dysfunction” includes measuring an ejection fraction in patients undergoing doxorubicin treatment. However, the Current Action ignores a clear and unequivocal portion of the claim, which is that the lipids of the present invention prevent the loss in cardiac function and that the protective lipids are provided prior to the agent that damages ejection volume. Nothing in any of the references cited teaches cardioprotection. Further, there is no correlation in any of the art cited between QT prolongation and a loss of ejection volume. It is well established that QT prolongation causes arrhythmias and sudden cardiac arrest, not a loss of right ventricular volume, left ventricular volume, and/or ejection kinetics. Thus, the nexus between Helson and the art of Lee, Evand and Song is solely due to hindsight bias. None of the art teaches the cardioprotection claimed by preemptively protecting the 
Examiner’s response:
First, at no point the Current Action reaches to the art of Lee, Evans, and Song to argue that the general phrase “cardiac dysfunction” includes measuring an ejection fraction in patients undergoing doxorubicin treatment.  The references of Lee, Evans and Song simply teach what is well known in the art: that when doxorubicin is administered to a patient (for whatever reason) it can result in the patient to suffer from cardiac dysfunction, and cardiac dysfunction can be assessed by measuring ejection fraction which requires measuring ventricular volumes.
Second, the prior art does not have to mention cardioprotection or the prevention of loss in cardiac function, since whatever Applicant has discovered, the fact remains that the prior art teaches all the structural limitations of the prior art: 
1- Identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent (doxorubicin and sunitinib)
2- Measuring the ejection volume (since the prior art teaches that the administration of doxorubicin causes cardiac dysfunction which has to be assessed by measuring ejection fraction), and
3- Delivering an effective amount of a phospholipid (to prevent or reduce channelopathy), wherein the phospholipid is the phosphatidylglycerol DMPG.
In other words, apparently, Applicant has discovered a new property or advantage ("inhibiting or decreasing impaired ejection fraction”) of the method made obvious by the prior art (“the administration of a phospholipid or phosphatidylglycerol or DMPG to a subject receiving a cardiotoxic chemotherapeutic agent like desatinib, lapatinib, nilotinib, sorafenib, sunitinib and doxorubicin").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Unless, Applicant can distinguish the instant invention (i.e. structural steps) from the one made obvious by the prior art, like for example: patient population, drugs being administered, amount administered, etc., the rejection remains.

Applicant argues that: Lee, Evans and Song
Examiner’s response:
Applicant is trying to point to parts of the references that are completely irrelevant to the instant case.  True, each of the Lee, Evans and Song references teach different methods of treatment for different diseases.  However, it is clear from those references that once doxorubicin is administered to a patient there is a risk that the patient will suffer from cardiac dysfunction and cardiac dysfunction can be assessed by measuring ejection fraction which requires measuring ventricular volumes.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 12, 2021.